          Case 1:19-cv-01746-LMM Document 78 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

BRENDA DRAKE, on behalf of                      )
herself and all others similarly situated,      )
                                                )
                       Plaintiff,               )
                                                )           Case No. 1:19-CV-1746-LMM
               v.                               )           Hon. Leigh M. May
                                                )
FIRSTKEY HOMES LLC,                             )
                                                )
                       Defendant.               )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Brenda Drake and Defendant FirstKey Homes LLC (together, “Parties”), by and

through their respective counsel, hereby stipulate that Plaintiff’s claims are dismissed with

prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, with each party

to bear its own attorneys’ fees and costs.

       Jointly stipulated and submitted this 20th day of November, 2020:



By: /s/ Gary M. Klinger                              /s/ Livia M. Kiser
    Gary M. Klinger                                  Livia M. Kiser, Esq.
    Mason Lietz & Klinger LLP                        King & Spalding LLP
    221 W. Monroe Street, Ste. 2100                  353 N. Clark Street, 12th Floor
    Chicago, Illinois 60606                          Chicago, IL 60654
    Phone: (202) 975-0477                            Phone: (312) 764-6911
    Email: gklinger@masonllp.com                     Email: lkiser@kslaw.com

     Counsel for Plaintiff Brenda Drake              Counsel for Defendant FirstKey Homes LLC
          Case 1:19-cv-01746-LMM Document 78 Filed 11/20/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November, 2020, I electronically filed the foregoing

Stipulation of Dismissal with the Clerk of Court using the CM/ECF system, thereby automatically

sending e-mail notification of such filing to all attorneys of record in this action.



                                                       /s/ Gary M. Klinger
                                                       Gary M. Klinger (pro hac vice)




                                                  2
